Warren E. Burger: We will hear arguments next in 1383, Christiansburg Garment Co. against Equal Employment Opportunity Commission. Mr. Sturges you may proceed when you are ready.
William W. Sturges: Mr. Chief Justice and may it please the Court. This case arises out of Title VII of the Civil Rights Act in 1964. This particular action began or had its genesis in the charge that was filed with the EEOC in 1968. This charge was processed and disposed of by a 'right to sue' letter issued by that agency in July 1970. In January 1974, the Commission filed a suit in the District Court for the Western District of Virginia. On that charge on the basis of purported authority contained in the 1972 amendments to the Act. The EEOC Commission lost. Some time after that the prevailing defendant pursuant to Section 706 (k) of Title VII, which states, "The Court in its discretion may allow the prevailing party a reasonable attorney’s fee, filed a motion in the District Court for attorney’s fees in the case." The District Court held that the prevailing defendant was not entitled to attorney’s fees because the EEOC had exercised good faith in bringing and maintaining the suit. Christiansburg appealed to the Fourth Circuit. At this time the Fourth Circuit had followed the decision of this Court in Newman versus Piggie Park Enterprises to the effect that prevailing plaintiffs should be awarded attorney’s fees in the ordinary cases unless there are some special compelling circumstances that they should not be. Despite this rule, it was followed in the Fourth Circuit in the case of prevailing plaintiffs. The Fourth Circuit in a two to one decision, ruled in favor of the EEOC. So we are now before this Court with the issue before the Court fairly simple in the sense. The issue being whether prevailing defendants and plaintiffs are to be treated equally in the awarding of attorney’s fees under the statute. As of this time, some of the Circuit Courts follow a double standard in which they award attorney’s fees to defendants only in bad faith cases while other Circuit Courts most recently panels of the Sixth and the Fifth Circuit are ruled that defendants are entitled to attorney’s fees on the same basis as the plaintiffs. We of course argue that equality of treatment should prevail. In our brief, we have argued that the plain meaning of Section 706 should control that the statute says simply the Court may allow the prevailing party a reasonable attorney’s fees.
John Paul Stevens: Mr. Sturges?
William W. Sturges: Yes your Honor.
John Paul Stevens: I know you do in this Court take the possession that the same rule should apply to both parties. The Court of Appeals’ opinion suggests that you took a different position in that Court. That there you argued there was a difference between the plaintiff and defendant, and that the standard would be reasonable as opposed to good faith with the defendant. Is that correct or did you take it differently?
William W. Sturges: Your Honor that is what we argued in our brief to the Court of Appeals and in our oral argument it was directed to, the rule should be the same for the prevailing plaintiffs and defendants.
John Paul Stevens: You mean you changed from your brief to the oral argument in the Court of Appeals?
William W. Sturges: Yes, we did Your Honor.
John Paul Stevens: I See.
William W. Sturges: Indeed as we point out in this brief here, if the rule is not to be the same for prevailing defendants and prevailing plaintiffs, what is it to be? We suggest it is not to be the bad faith rule for the prevailing defendant and the ordinary rule for the prevailing plaintiff which is the Court of Appeals’ rule, if it is not to be that then a new rule from whole clause, if you will, has to be construed whatever that may be. Frankly in the Circuit Court we suggest that some rule or reason, but that was very difficult, if you will, to apply, and secondly there was really no statutory basis for that. If I may add this by the time we arrived in the Court of Appeals in the Fourth Circuit, the tied was running pretty latch against the position that we now has supposed in this Court. In terms of the plain meaning of the statute, respondent and the amici who support respondent do not seem to take much issue. They suggest rather that the legislative history or perhaps policy considerations overwrite what the plain meaning of the statute suggests. In respect to the legislative history, there is no question that the first bill that was introduced into the House of Representatives provided only that prevailing plaintiffs would be entitled to the Award of Attorney’s Fees. Our concept was subsequently changed to prevailing party. Two Senators commented in the debates and very similar language under Title II that if the plaintiffs lost attorney's fees could be awarded against them, indeed one of those senators replied to a statement by Senator Irvin of North Carolina that the Act might encourage ambulant chasing, and the reply was no it would not encourage ambulant chasing because the attorney’s fees could be awarded against the plaintiff. Now it is arguable that the legislative history is inconclusive, but what is not inconclusive is there is no legislative history, suggesting that a different standard applied to defendants then applied to plaintiffs. There is just nothing then the legislative history that deals without particular subject matter. In view of that which concluded that the legislative history is inconclusive, then we suggest all them more reason. The plain meaning of the statute should apply and the rule let so provides.
Potter Stewart: Mr. Sturges, you keep talking by the plain meaning of the statute. The statute says that the Trial Court may exercise its discretion to assess attorney’s fees either against the plaintiff or against the defendant. It does not say that that it shall -- it did not say a word about it is applying the same criteria, may be on its discretionary the -- plain meaning of the language is that it need not and should not use the same criteria. It talks about the Trial Court’s discretion. But there was -- what is there in the plain meaning of the statute in other words that leads an elective way to conclusion that the criteria have to be identical?
William W. Sturges: There is nothing in the statute that says a different standard should apply to the plaintiff.
Potter Stewart: There is nothing in the plain meaning of the statute. Is there that requires identity of criteria?
William W. Sturges: Only that the statute suggest that both the plaintiffs and defendants are first of all entitled to the attorney’s fee.
Potter Stewart: And everybody agrees with that --
William W. Sturges: And everybody agrees with that.
Potter Stewart: And that is what the statute said that sometimes attorney’s fees can be assessed against plaintiffs and everybody agrees that sometimes they can.
William W. Sturges: Right. Now, in passing the statute if the Congress had intended that different statutes or different standards would apply, it could, for example, have just said, only prevailing plaintiffs will be entitled to attorney’s fees, and then in that event, the only time the defendants would be entitled to attorney’s fees if they prevail would be if the plaintiff had acted in bad faith.
Potter Stewart: Well, I wonder if they would ever be if the Congress had said only prevailing plaintiffs shall be entitled to attorney’s fees.
William W. Sturges: Well, we --
Potter Stewart: We think it would be pretty clear that prevailing defendants would then under such enactment never be entitled to attorney’s fees.
William W. Sturges: Well, this Court has indicated in both the Alyeska Cases and in the Newman versus Piggie Park that the courts have the inherent jurisdiction to award attorney’s fees to either a plaintiff for defendant if the others has acted in bad faith.
Potter Stewart: If there is no congressional enactment to the contrary.
William W. Sturges: Well, perhaps my choice that the word only plaintiffs are entitled to attorney’s fees was unfortunate. I Perhaps should have said prevailing plaintiffs.
Thurgood Marshall: Perhaps, Congress has used the word discretion is unfortunate for you too.
William W. Sturges: Well, your Honor, the Congress certainly did not define discretion, but this Court did.
Thurgood Marshall: No, we do not know what discretion means, do not you?
William W. Sturges: Well, I read the decuisions of this Court --
Potter Stewart: It is a chanslash foot (ph).
William W. Sturges: Chanslash foot (ph). This Court in the Newman Case said, "Here is how the discretion is to be applied. Here is how the District Courts are to apply the discretion." And this happened to be a plaintiff’s case and then it said, it should be applied in the ordinary case. Attorney’s fees should be granted. Now all we are saying to this Court is that standard should be the same for the defendant if some other standard should not prevail or if this Court thinks some other standard should be imposed under the Act. Fine just it should be the same for the plaintiff as for the defendant and there is nothing in the history that suggest otherwise.
William H. Rehnquist: But you have to go that far in order to support discretionary treatment that they cannot be manifestly different, so as to produce different results simply because one is the plaintiff and one is the defendant, but leaving otherwise a wide discretion in the trial judge, is in fact as far as you need to go?
William W. Sturges: Your Honor, I think all I need to go is that whatever discretion is exercised and for either party, it should be the same. Arguments that have been made in the briefs for the amici, the respondent's amici, suggest that if this Court were to rule as the petitioner argues that plaintiffs would be chilled in bringing actions under the Act. We suggest to this Court that, that has not happened up to this point and this statute has plaintiffs -- attorneys have been aware of the statute since 1964, and indeed there has been a plethora of litigation under Title VII. So we do not conceive if this Court rules that the statute means the same kind of discretion is to be exercised for both parties that this will chill any litigation that it has not chilled so far. At most the legislative history suggests that the purpose in passing the statute was both to encourage litigation and discourage litigation. To encourage litigation that would be meritorious and to discourage litigation that would be unmeritorious. The statute suggests that the determinant is who prevails, whether it is the plaintiff or the defendant, and that prevailer is the one that is entitled to the attorney’s fees. I guess, I can best sum up, if you will, stating what the dissent said in the Court of Appeals. Then that result we end up with as a result of the majority opinion under statute which says the Court may allow an attorney’s fees in its discretion to the prevailing party, it is that a prevailing plaintiff is unallowed and attorney’s fees absent exceptional circumstances, while a prevailing defendant under the same statute is not allowed an attorney’s fee unless the plaintiff has prosecuted his action in bad faith. I suggest this is not the level floor the court house demands. We would reserve the rest of our time.
Warren E. Burger: Very well. Mr. Martin.
Thomas S. Martin: Mr. Chief Justice and may it please the Court. The attorney’s fees provisions of Title II and VII of the 1964 Civil Rights Act are by their terms permissive grants that the Court in its discretion may allow prevailing party a reasonable attorney’s fee. In Newman versus Piggie Park Enterprises, this Court established standards to inform that discretion with respect to plaintiffs' awards under Title II, and before the Court today are similar standards for defendants also based upon the proposition that statutory discretion is not a license for arbitrary action, and the question here as it was a Newman, is whether the standards properly effectuate the congressional purpose. Now, these standards which are now followed by six Courts of Appeals, state that the indicia associated with fee awards to defendants are vexatiousness, meritless litigation, abusive conduct, frivolous litigation, or an attempt to harass or embarrass. We think that the so called good faith test is what Congress intended because – 1. It tracks the purpose statements in the legislative history of the 1964 Act. 2. It was relied upon by Congress in enacting parallel civil rights legislation. 3. It preserved the enforcement incentive provided by Section 706 (k).
William H. Rehnquist: What if one of the EEOC’s motives in brining an action against a defendant one of several motives was the feeling that they had a lot more legal resourced that they recommend then the defendant did, and therefore he would be likely to cave them and rather than fight the thing. Would that meet the bad faith test?
Thomas S. Martin: Mr. Justice Rehnquist, I think the practical answer to your question is that the courts in applying the bad faith test look to objective criteria. No one deposes the EEOC to decide what their motives were. They look to whether they had made sense whether there was a reasonable ground, whether there was in fact some evidence of discrimination. They look to the fact that the EEOC has a burden, a responsibility to advance Title VII’s purposes. This test is applied in objective fashion rather than a subjective fashion.
William H. Rehnquist: Well then why do you call it a good faith test? Good faith speaks to me in terms of subjective intention.
Thomas S. Martin: I think in some ways it is a misnomer. It is a short form for the set of indices that the courts look to. These are just references. The courts have a discretionary grant from Congress, and I look to these indices to see if something like this has occurred. Now, if the EEOC brought litigation that was, let's say had a reasonable legal ground, or let's say private plaintiff, but litigation had a reasonable legal ground. This is a Carrion Case in the Second Circuit, but had brought that same litigation already in another form and lost. The Court said, well, although this is reasonable, there is a bad intent here, so there can not be bad intent cases, but most of the time they are looking for really objective purpose.
Warren E. Burger: Are you suggesting that all the thousands of lawyers that have employed in government at one level or another there are never can be some occasion when government proceedings have brought vindictively and in bad faith.
Thomas S. Martin: I think that there can be that and if that occurred that the courts could award attorney's fees under this good faith standard. I am just suggesting to you that --
William H. Rehnquist: You have just restored some another substantial meaning to the content of the good faith.
Thomas S. Martin: I think there is bad faith element in it. I am suggesting that it is not just that. In other words, it is not just a subjective test. It does not require for an award of attorney’s fees that we proved that the EEOC had a bad motive. The EEOC brought an outrageous frivolous litigation. Fees will be awarded against the regardless of its good motive, but it if brought litigation with a bad motive, fees will also be awarded against it. So it had both aspects.
Lewis F. Powell, Jr.: Mr. Martin, I take it from what you have said and what you also have said in your brief that you would apply different standards depending on whether you have with the defendant prevailing or the plaintiff prevailing.
Thomas S. Martin: Absolutely.
Lewis F. Powell, Jr.: Do you find any justification in the language of the statute for different standards?
Thomas S. Martin: I find the justification, Mr. Justice Powell, in the legislative history which I would like to turn to now.
Lewis F. Powell, Jr.: But my question was in the language --
Thomas S. Martin: In the language, all the language says is that the award should be in the discretion of the District Court.
Lewis F. Powell, Jr.: Well, I am familiar with the language.
Thomas S. Martin: And it points out no distinction between plaintiffs and defendants.
Lewis F. Powell, Jr.: None whatever.
Thomas S. Martin: None whatever.
Lewis F. Powell, Jr.: And so you fall back solely on policy.
Thomas S. Martin: Not on policy Mr. Justice Powell. We fall back on a teaching of automobile and I think what is implicit in Newman is that when you have a discretionary standard, it is not license for arbitrary action. Discretion has to be exercised in conformity with the purposes of Title VII with the statutory scheme, with whatever there was in the legislative history --
Lewis F. Powell, Jr.: Is there any legislative history that would confine recovery of defendant to a situation involving bad faith?
Thomas S. Martin: I think there is and I would like to turn to it if I could, the legislative history as you know is a slain legislative history, but we think the statementq with respect of awards, the defendants have a uniform theme and those are the --
Lewis F. Powell, Jr.: Does (Inaudible) indicate, why Congress did not make that explicit?
Thomas S. Martin: No it does not indicate why it did not make it explicit. I think it is fair to assume that Congress was enacting a new statute, it was difficult to conceive of all the possible situations that might arise, so what did it grant a discretionary power and through the legislative history gave a guidance to the court in how that discretionary power might be interpreted, and I think that was not a successful effort I think to deal with kinds of problems which might come up rather than straightjacket in the courts into some particular standard. They gave them a broad grant of discretion and through legislative history informed that discretion.
Lewis F. Powell, Jr.: A bad faith standard is quite a straightjacket.
Thomas S. Martin: I do not think it is Mr. Justice Powell, unless you interpreted as a totally subjective standard which is not and has never been. If it includes award of fees in cases of frivolousness, harassing litigation, vexatious litigation, the Courts of Appeals in Carrion include unreasonable litigation and new Eighth Circuit case includes unreasonable litigation. I think that is a broad standard and permits the District Court the discretion to respond to what Congress was concerned about, and what Congress was concerned about is demonstrated by the statements by Senators Humphrey, and Senators Lausche, and Senators Pastore. And they said that the purpose of these fee awards to defendants was to prevent harassment suits, to prevent unjustified suits, to prevent suits without foundation, and to prevent frivolous suits. That is exactly we thank what the good faith standard does. It almost tracks to the language used by Congress.
Lewis F. Powell, Jr.: Do you happen to know how many EEOC claims are now pending at the Commission level?
Thomas S. Martin: Are we talking about litigation or --
Lewis F. Powell, Jr.: We are talking about pending claims, I think I have read in a press few months ago that over 120,000 claims are pending.
Thomas S. Martin: That would be correct Justice Powell. Let me give you some perspective on that. Each year the Commission gets something in the nature of 100,000 claims, out of all those claims the Commission selects out only about 300 cases in which to sue. So the perspective that one might get from the briefs of some of the parties that the Commission is running wild all over the country suing people, I think it is inaccurate, and selecting 300 out of 100,000 cases Commission sued by statute only after investigation, only after conciliation, only after approval by procedure, only after approval by the General Counsel’s Office and the Commissioner itself.
Potter Stewart: But all of those remaining out of the 100,000 are free to sue once they get a right to sue letter.
Thomas S. Martin: Absolutely.
Potter Stewart: That is 100,000 potential plaintiffs.
Thomas S. Martin: And in actuality that turns into as the statistics, I believe it is in the Lawyers’ Committee brief state that there are about 5,000 suits last year on employment discrimination nature.
Potter Stewart: And all are entitled -- and all of them are entitled to attorney’s fees under the --
Thomas S. Martin: If they prevail --
Potter Stewart: Presently under the Newman --
Thomas S. Martin: Absolutely, and if those suits turn out to be unreasonable, frivolous, meritless, outrageous, abusive all then will be, all the defendants are also entitled to test.
Potter Stewart: They have all been given right to sue letters by the Commissioner.
Thomas S. Martin: Obviously.
Potter Stewart: That is hypothesis.
Thomas S. Martin: Correct.
John Paul Stevens: Mr. Martin do you think the Ninth Circuit case which allowed fees which was cited in the cert petition was correctly decided?
Thomas S. Martin: I think that is a difficult case. I think it is on the line and probably suggest the breadth of discretion that permitted the courts under the standard there the EEOC pursued an appeal from a denial of an intervention order, it was not totally denied, it was partially denied, and the Ninth Circuit apparently felt that the precedent was so clear against the EEOC’s action. That it was in nature of a frivolous or harassment suit and awarded fees against the EEOC.
John Paul Stevens: Well, I know what the Ninth Circuit felt, I am wondering, what the Government’s position is? Was that a proper case for the amendments of fee when that fits (Voice Overlap)?
Thomas S. Martin: Well, we thought it was not a frivolous action? We thought it was not abusive and fees ought not to have been awarded, but we did not seek certiorari. But then Hommerson (ph) in case in the Ninth Circuit --
Byron R. White: Was it decided a cert petition it sounds like, thank you.
Lewis F. Powell, Jr.: (Inaudible).
Byron R. White: So you do not think the standard should be awarding fees to a defendant that if a judge thinks the EEOC or the plaintiff should have known he is going to lose the case.
Thomas S. Martin: I do not think it should be something. I think that is a standard which would be so difficult to apply, and a standard might so discourage private enforcement or EEOC enforcement is not be a good standard. I think the trust of what Congress was suggesting that fee should be awarded in something like abusive conduct, not just the fact that the District Court says well, this is obviously wrong, but that really looks like inabusive.
Byron R. White: So you really are talking about subjective and subjecting bad faith.
Thomas S. Martin: I do not think so. I think that the Court looks to one kind of case for example this case where was a case of first impression. In the Court that is a Court of first impression, you know this does not look like abusive conduct to us. Now if this case, if the EEOC had brought a kind of action and had lost in Ninth Courts of Appeals, and the Supreme Court and tried again, the Court would say, well, regardless of the great motives of the EEOC fees could be awarded. It is not totally a subjective test.
William H. Rehnquist: How much of discouragement factor, do you think awarding of attorney’s fees the defendant has with plaintiffs. So far as the EEOC is concerned, they get their money from the public treasury, and so far as the private plaintiffs are concerned, most of them are judgment proof anywhere I think.
Warren E. Burger: We will resume there --
Thomas S. Martin: I will answer the question tomorrow.
Warren E. Burger: -- in the morning.
Thomas S. Martin: Thank you.